Title: From John Adams to James Warren, 20 March 1783
From: Adams, John
To: Warren, James



        confidential
        Sir,
Paris March 20th. 1783.—

I was in hopes that the Peace would have put Us at ease; but it has not as yet much diminished our Anxiety.— The long interval, in which we have not been able to obtain any Intelligence from America, either by the way of Spain, France, Holland or England—The unsettled State of Parties and Councils in London, whee there has been no responsible Minister this fortnight at least—The delay of the definitive Treaty, which it is now given out will not be signed for sometime, as there is to be a Congress and a Mediation here—And many other Causes, leave us in a painful state of Suspence and Solicitude.
The Revocation of the Commission to make a Treaty of Commerce with Great Britain, without issuing another, appears in Experience to be one of the most unfortunate measures, which Congress ever adopted.— My Lord Shelburne and his Colleagues had been convinced by various Arguments, that it was the Interest and best Policy of the British Nation to cultivate the Friendship of America, and to allow her the amplest advantages in Trade; and the Voice of the Nation was falling in with this Principle: so that if there had been a Commission in being we should have had a provisional Treaty of Commerce with Great Britain, signed at the same time with the provisional Articles of Peace— But now there is great danger, that a new Ministry will come in, tainted with Passions, Prejudices and Principles as unfriendly to Us, as they are contracted in their Nature.— If any portion of foreign Influence contributed to the Revocation in question, the same will undoubtedly be employed in England; for it insinuates itself everywhere to embroil Affairs there, and to prevent if possible a friendly Disposition towards Us from prevailing. Can We blame this Influence? We ought only to blame ourselves for giving way to it.— It is not founded in our Interests, nor in any Interests that We are under any Obligation to favor. We are under no Ties of Honor, Conscience or good Faith, nor of Policy, Gratitude or Politeness, to sacrifice any profits which We can obtain in Trade with Great Britain, merely to promote the Trade of France. It is of the last Importance to Us in a political Light, that our Commerce should be impartial in future, and be drawn to no Country by any other Attraction than the best Bargains. The Price and Quality of Goods should be our only Criterion.— Let the Rivalry of our Trade be free and unrestrained— Let Nations contend which shall furnish Us the best Goods at the cheapest Rate, and Detur digniori.—
This is the only principle, which can warrant Us from too close an Attachment to one Scale in the Ballance of Europe, which will excite Jealousies in the other.— Gentlemen can never be too often requested to recollect the Debates in Congress in the Years 1775 & 1776, when the Treaty with France was first in Contemplation.— The Nature of those Connections, which ought to be formed between America and Europe, will never be better understood than they were at that time. It was then said, there is a Ballance of Power in Europe—Nature has formed it—Practice and Habit have confirmed it, and it must forever exist.— It may be disturbed for a time, by the accidental Removal of a Weight from one Scale to the other; but there will be a continual Effort to restore the Equilibrium.— The Powers of Europe now think Great Britain too powerful— They will see her Power diminished with pleasure— But they cannot see Us throw ourselves headlong into the Scale of Bourbon without Jealousy and Terror.— We must therefore give no exclusive priviledges in Trade to the House of Bourbon.— If We give exclusive priviledges in Trade, or form perpetual Alliances offensive and defensive with the Powers in one Scale, We infallibly make Enemies of those in the other, and some of these at least will declare War in favor of Great Britain.— Congress adopted these Principles and this System in its purity, and by their Wisdom have succeeded most perfectly in preventing every Power in the World from taking Part against them.— I hope I shall not give offence, if I humbly request Congress to take a review of the original Report of the Committee, which I think I remember very well as it is in my hand writing, and of the Alterations made in it, after debating it paragraph by paragraph in Congress.— Compare the Plan of a Treaty, which was sent over by Dr. Franklin, with the Treaty as it was signed, and remark in how many particulars the distresses of our affairs have compelled Us to depart from the purity of our first Principle.— It is most certain We have now no Motive to depart farther from it.— One principal Duty of our Ministers abroad should have been to keep the several Courts informed that this was our System, which would have greatly facilitated & accelerated the progress of our Cause in Europe— But the Instructions, with which those Ministers have been bound, and the artful Obstructions thrown in their way, have rendered them much less useful than they might have been.—
I am very sorry to say, but my Duty obliges me to say, that in my poor Opinion our foreign Affairs have been very ill conducted.
Had I been permitted, on my Arrival in Paris in 1780, to open a Negociation with the British Ministry, if it had only been so far as to communicate to them, and if they had neglected to take Notice, to the Nation, Copies of my Commission to make Peace and a Treaty of Commerce with Great Britain—Had Mr. Dana been permitted to communicate his Commission to the Ministers of the several Courts to which he is destined—Had Mr. Jay, Mr. Dana and myself been encouraged and countenanced as We ought to have been, instead of being opposed, obstructed, neglected and slighted, as We have been in our several Departments, many thousands of Lives would have been saved, many Millions of Money, and the War would have come to a Conclusion much sooner, upon Terms quite as advantageous to America, more equitable to Holland, and more glorious for France.— I must and do most solemnly deliver it as my Opinion, that French Policy has obstructed the progress of our Cause in Europe, more than British.— It is high time that We should be upon our Guard, and not mistake Evil for Good.

Mr. Marbois has not been alone in his Idea, “that the independent Party will always stand in great Want of our Support,” nor in his Endeavors to keep the independent Party always in want of such Support.
Every Step, which our Negociations advanced in Europe, diminished this “Want of Support.”— It was a Crime in me to wish to do something in Holland to render Us less dependent on France, as it was in Mr. Samuel Adams to toast, “May the United States ever maintain their Right to the Fisheries.”—
But I venture to say, the Authors of this shackling and clipping System, this enfeebling and impoverishing Plan, have been very bad French Politicians.— They have been ignorant of America, the Character of her People and her Resources.— They must reform their Policy, or their Master and his Country will have Cause to repent it.— They must change their System; and the sooner they are plainly and honestly told so, the better— The United States of America are not a Power to be trifled with.— There has been too much trifling in many Respects.
There are Intimations of a Desire of Commercial Treaties and Connections at present in various Parts of Europe.— The United States have been admitted to dance amongst the proudest Powers of Europe at a Masquerade Ball at the Court of Turin, and Portugal has acknowledged their Independence by the Act inclosed.—
With great Respect and Esteem, I have the Honour to be / Sir, your most obedient and most humble servant
John Adams

